Name: 2008/68/EC: Commission Decision of 20 December 2007 excluding from Community financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) (notified under document number C(2007) 6514)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law; NA;  economic geography;  EU finance;  agricultural policy
 Date Published: 2008-01-23

 23.1.2008 EN Official Journal of the European Union L 18/12 COMMISSION DECISION of 20 December 2007 excluding from Community financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) (notified under document number C(2007) 6514) (only the Czech, Danish, Dutch, English, Finnish, French, German, Greek, Hungarian, Italian, Maltese, Portuguese, Slovenian, Spanish and Swedish texts are authentic) (2008/68/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), and in particular Article 5(2)(c) thereof, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (2), and in particular Article 7(4) thereof, Having consulted the Committee on the Agricultural Funds, Whereas: (1) Under Article 5 of Regulation (EEC) No 729/70, Article 7 of Regulation (EC) No 1258/1999, and Article 8(1) and (2) of Commission Regulation (EC) No 1663/95 of 7 July 1995 laying down detailed rules for the application of Regulation (EEC) No 729/70 regarding the procedure for the clearance of the accounts of the EAGGF Guarantee Section (3), the Commission is to carry out the necessary verifications, communicate to the Member States the results of these verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the report issued on the outcome has been examined by the Commission. (3) Under Articles 2 and 3 of Regulation (EEC) No 729/70 and Article 2 of Regulation (EC) No 1258/1999, only refunds on exports to third countries and intervention to stabilise agricultural markets, granted and undertaken respectively according to Community rules within the framework of the common organisation of the agricultural markets, may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil these requirements and cannot, therefore, be financed under the EAGGF Guarantee Section. (5) The amounts that are not recognised as being chargeable to the EAGGF Guarantee Section should be indicated. Those amounts do not relate to expenditure incurred more than 24 months before the Commissions written notification of the results of the verifications to the Member States. (6) As regards the cases covered by this Decision, the assessment of the amounts to be excluded on grounds of non-compliance with Community rules was notified by the Commission to the Member States in a summary report on the subject. (7) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice in cases pending on 3 September 2007 and relating to its content, HAS ADOPTED THIS DECISION: Article 1 The expenditure itemised in the Annex hereto that has been incurred by the Member States accredited paying agencies and declared under the EAGGF Guarantee Section shall be excluded from Community financing because it does not comply with Community rules. Article 2 This Decision is addressed to the Kingdom of Belgium, the Czech Republic, the Kingdom of Denmark, the Federal Republic of Germany, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Cyprus, the Republic of Hungary, the Republic of Malta, the Portuguese Republic, the Republic of Slovenia, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 20 December 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 94, 28.4.1970, p. 13. Regulation as last amended by Regulation (EC) No 1287/95 (OJ L 125, 8.6.1995, p. 1). (2) OJ L 160, 26.6.1999, p. 103. (3) OJ L 158, 8.7.1995, p. 6. Regulation as last amended by Regulation (EC) No 465/2005 (OJ L 77, 23.3.2005, p. 6). ANNEX Table of corrections  Budget item 6 7 0 1 MS Measure FY Reason for correction Type % Currency Amount Deductions already made Financial impact BE Financial audit  late payments 2004 Failure to meet payment deadlines one-off EUR 5 586,40 0,00 5 586,40 BE Financial audit  overshooting 2005 Overshooting of financial ceilings one-off EUR  110 897,51 98 742,45 12 155,06 BE RD Guarantee accompanying measures 2001 Shortcomings in cross-checks between the IACS data and AEM (agri-environmental measure) aid applications flat rate 5 EUR  196 609,00 0,00  196 609,00 BE RD Guarantee accompanying measures 2002 Shortcomings in cross-checks between the IACS data and AEM (agri-environmental measure) aid applications flat rate 5 EUR  234 328,00 0,00  234 328,00 Total BE EUR  547 420,91 98 742,45  448 678,46 CY Financial audit  late payments 2006 Failure to meet payment deadlines one-off EUR  161 932,84  161 932,84 0,00 Total CY EUR  161 932,84  161 932,84 0,00 CZ Financial audit  late payments 2006 Failure to meet payment deadlines one-off EUR 34 749,34 34 749,34 0,00 CZ Financial audit  overshooting 2005 Overshooting of financial ceilings one-off CZK  897 245,29 0,00  897 245,29 Total CZ EUR 34 749,34 34 749,34 0,00 Total CZ CZK  897 245,29 0,00  897 245,29 DE Meat premiums  ewes and goats 2003 Payment of aid to farmers with less than 10 premium rights one-off EUR 11 491,42 0,00 11 491,42 DE Meat premiums  ewes and goats 2004 Payment of aid to farmers with less than 10 premium rights one-off EUR 10 441,46 0,00 10 441,46 DE Meat premiums  ewes and goats 2005 Payment of aid to farmers with less than 10 premium rights one-off EUR 9 416,76 0,00 9 416,76 Total DE EUR 31 349,64 0,00 31 349,64 DK Meat premiums  bovines 2004 Non-respect of six-month retention period and eligibility criteria control data missing one-off DKK  506 466,84 0,00  506 466,84 DK Meat premiums  bovines 2005 Non-respect of six-month retention period and eligibility criteria control data missing one-off DKK  851 336,20 0,00  851 336,20 Total DK DKK 1 357 803,04 0,00 1 357 803,04 ES Direct payments 2004 Weaknesses in on-the-spot checks (remote sensing and classical field visits) flat rate 2 EUR 7 998 628,39 0,00 7 998 628,39 ES Direct payments 2005 Weaknesses in on-the-spot checks (remote sensing and classical field visits) flat rate 2 EUR 8 592 899,96 0,00 8 592 899,96 ES Financial audit  late payments 2006 Failure to meet payment deadlines one-off EUR 4 135 287,21 4 135 287,21 0,00 ES Financial audit  overshooting 2003 Overshooting of financial ceilings one-off EUR 87 144,50  126 355,45 39 210,95 ES Financial audit  overshooting 2006 Overshooting of financial ceilings one-off EUR 678 822,11 678 822,11 0,00 ES Olive oil  production aid 2000 Shortcomings in checks on crop declarations in checks on yields and in monitoring of checks on mills flat rate 5 EUR 47 311 467,25 0,00 47 311 467,25 ES Olive oil  production aid 2000 No checks on crop declarations and shortcomings in checks on yields and in monitoring of checks on mills flat rate 10 EUR 93 474,78 0,00 93 474,78 ES Olive oil  production aid 2001 Shortcomings in checks on crop declarations in checks on yields and in monitoring of checks on mills flat rate 5 EUR 15 347 930,92 0,00 15 347 930,92 ES Olive oil  production aid 2001 No checks on crop declarations and shortcomings in checks on yields and in monitoring of checks on mills flat-rate 10 EUR 69 115 466,84 0,00 69 115 466,84 ES Olive oil  production aid 2002 Shortcomings in checks on crop declarations in checks on yields and in monitoring of checks on mills flat rate 5 EUR 47 950 314,63 0,00 47 950 314,63 ES Olive oil  production aid 2002 No checks on crop declarations and shortcomings in checks on yields and in monitoring of checks on mills flat rate 10 EUR  937 645,09 0,00  937 645,09 ES Olive oil  production aid 2003 Shortcomings in checks on crop declarations in checks on yields and in monitoring of checks on mills flat rate 5 EUR 2 606 052,04 0,00 2 606 052,04 ES Olive oil  production aid 2003 No checks on crop declarations and shortcomings in checks on yields and in monitoring of checks on mills flat rate 10 EUR  289 665,00 0,00  289 665,00 ES Olive oil  production aid 2004 Shortcomings in checks on crop declarations in checks on yields and in monitoring of checks on mills flat rate 5 EUR  301 631,26 0,00  301 631,26 ES Olive oil  production aid 2004 No checks on crop declarations and shortcomings in checks on yields and in monitoring of checks on mills flat rate 10 EUR 11 537,73 0,00 11 537,73 ES POSEI RSA 2005 Late payments not justified non-compliant with Article 7(1) of Regulation (EC) No 20/2002 one-off EUR 1 011 071,88 0,00 1 011 071,88 ES POSEI RSA 2006 Late payments not justified non-compliant with Article 7(1) of Regulation (EC) No 20/2002 one-off EUR  181 662,46 0,00  181 662,46 Total ES EUR  205 293 057,83 3 582 820,55  201 710 237,28 FI Financial audit  late payments 2006 Failure to meet payment deadlines one-off EUR 10 098,23 10 098,23 0,00 FI Financial audit  overshooting 2006 Overshooting of financial ceilings one-off EUR 7 314 447,47 7 314 447,47 0,00 Total FI EUR 7 324 545,70 7 324 545,70 0,00 FR Financial audit  late payments 2006 Failure to meet payment deadlines one-off EUR  937 338,17  937 338,17 0,00 FR Financial audit  overshooting 2006 Overshooting of financial ceilings one-off EUR 84 733,89 84 733,89 0,00 FR Fruit and vegetables  operational funds 2004 Personnel costs/Unjustified excessive use of lump sums one-off EUR  323 232,93 0,00  323 232,93 FR Fruit and vegetables  operational funds 2005 Personnel costs/Unjustified excessive use of lump sums one-off EUR 2 568 380,73 0,00 2 568 380,73 FR Fruit and vegetables  operational funds 2006 Personnel costs/Unjustified excessive use of lump sums one-off EUR 2 973 197,30 0,00 2 973 197,30 FR Fruit and vegetables  producer groups 2004 National instructions on action plans/Late introduction of aid claims one-off EUR  429 334,45 0,00  429 334,45 FR Fruit and vegetables  producer groups 2005 National instructions on action plans/Late introduction of aid claims one-off EUR  439 621,75 0,00  439 621,75 FR Fruit and vegetables  withdrawals 2004 Weaknesses in quality controls flat rate 10 EUR  510 681,82 0,00  510 681,82 FR Fruit and vegetables  withdrawals 2004 Community withdrawal compensation paid to individual producers one-off EUR  103 558,53 0,00  103 558,53 FR Fruit and vegetables  withdrawals 2005 Community withdrawal compensation paid to individual producers one-off EUR 85 710,57 0,00 85 710,57 FR POSEI 2003 Shortcomings in physical checks on quantities of sugar cane delivered for processing and/or covered by transport aid flat rate 5 EUR 82 207,54 0,00 82 207,54 FR POSEI 2003 Shortcomings in physical checks on quantities of sugar cane delivered for processing and/or covered by transport aid one-off EUR  296 953,32 0,00  296 953,32 FR POSEI 2004 Shortcomings in physical checks on quantities of sugar cane delivered for processing and/or covered by transport aid flat rate 5 EUR  617 486,18 0,00  617 486,18 FR POSEI 2004 Shortcomings in physical checks on quantities of sugar cane delivered for processing and/or covered by transport aid one-off EUR  185 876,12 0,00  185 876,12 FR POSEI 2005 Shortcomings in physical checks on quantities of sugar cane delivered for processing and/or covered by transport aid flat-rate 5 EUR  658 067,18 0,00  658 067,18 Total FR EUR 10 296 380,48 1 022 072,06 9 274 308,42 GR Fruit and vegetables  citrus processing 1998 Shortcomings in checks  payments effected by cheques impeding the quality of controls performed flat rate 2 EUR  213 766,07 0,00  213 766,07 GR Fruit and vegetables  citrus processing 1999 Shortcomings in checks  payments effected by cheques impeding the quality of controls performed flat rate 2 EUR  131 493,86 0,00  131 493,86 GR RD Guarantee accompanying measures 2003 Cross-checks not completely satisfactory flat rate 5 EUR  358 060,00 0,00  358 060,00 GR RD Guarantee accompanying measures 2004 Cross-checks not completely satisfactory flat rate 5 EUR  972 987,00 0,00  972 987,00 GR Financial audit late payments 2004 Failure to meet payment deadlines one-off EUR 5 279 881,28 5 299 887,55 20 006,27 Total GR EUR 6 956 188,21 5 299 887,55 1 656 300,66 IE Financial audit  late payments 2006 Failure to meet payment deadlines one-off EUR  702 633,30  702 633,30 0,00 IE Financial audit  overshooting 2006 Overshooting of financial ceilings one-off EUR 40 077,18 40 077,18 0,00 IE Fruit and vegetables  operational funds 2004 Weaknesses concerning on-the-spot checks and administrative operations flat rate 5 EUR  279 728,23 0,00  279 728,23 IE Fruit and vegetables  operational funds 2005 Weaknesses concerning on-the-spot checks and administrative operations flat rate 5 EUR  281 792,50 0,00  281 792,50 IE Fruit and vegetables  operational funds 2006 Weaknesses concerning on-the-spot checks and administrative operations flat rate 5 EUR  110 165,90 0,00  110 165,90 IE Fruit and vegetables  operational funds 2007 Weaknesses concerning on-the-spot checks and administrative operations flat rate 5 EUR 59 137,95 0,00 59 137,95 Total IE EUR 1 473 535,06  742 710,48  730 824,58 IT Fruit and vegetables  tomato processing 2003 Shortcomings in administrative and accounting checks at one tomato processor; records kept by the processor not in conformity with the relevant regulations flat rate 10 EUR 7 583,76 0,00 7 583,76 IT Fruit and vegetables  tomato processing 2004 Shortcomings in administrative and accounting checks at one tomato processor; records kept by the processor not in conformity with the relevant regulations flat rate 10 EUR  130 795,56 0,00  130 795,56 IT Fruit and vegetables  tomato processing 2005 Shortcomings in administrative and accounting checks at one tomato processor; records kept by the processor not in conformity with the relevant regulations flat rate 10 EUR  128 059,54 0,00  128 059,54 IT Exceptional support measures 2003 Lack of precise control instructions failure to provide reliable information shortcomings in on-the-spot checks flat rate 2 EUR  276 238,95 0,00  276 238,95 IT Exceptional support measures 2003 Lack of precise control instructions failure to provide reliable information shortcomings in on-the-spot checks flat rate 5 EUR 1 175 882,02 0,00 1 175 882,02 IT Tobacco premiums 2003 Weaknesses in management and control of quota system one-off EUR 4 501 699,22 0,00 4 501 699,22 IT Tobacco premiums 2004 Weaknesses in management and control of quota system one-off EUR 5 957 257,02 0,00 5 957 257,02 Total IT EUR 12 177 516,07 0,00 12 177 516,07 MT Direct payments 2005 On-the-spot checks not carried out in compliance with the standard required and not effective flat rate 10 MTL 5 830,91 0,00 5 830,91 MT Financial audit  overshooting 2005 Overshooting of financial ceilings one-off MTL 7 570,93 0,00 7 570,93 MT Meat premiums  bovines 2005 Ineligible expenditure (payments for animals slaughtered before accession to the EU) one-off MTL 24 957,38 0,00 24 957,38 Total MT MTL 38 359,22 0,00 38 359,22 PT Financial audit  late payments 2006 Failure to meet payment deadlines one-off EUR 49 554,59 49 554,59 0,00 PT Financial audit  overshooting 2006 Overshooting of financial ceilings one-off EUR 29 853,58 29 853,58 0,00 Total PT EUR 79 408,17 79 408,17 0,00 SE RD Guarantee accompanying measures 2004 Checks on good farming practices not satisfactory one-off SEK  225 832,00 0,00  225 832,00 SE Financial audit  overshooting 2006 Overshooting of financial ceilings one-off EUR  501 359,87  501 359,87 0,00 Total SE SEK  225 832,00 0,00  225 832,00 Total SE EUR  501 359,87  501 359,87 0,00 SI Financial audit  overshooting 2005 Overshooting of financial ceilings one-off EUR 66 375,30 66 375,30 0,00 SI Financial audit  overshooting 2005 Overshooting of financial ceilings one-off SIT 1 241 956,08 0,00 1 241 956,08 Total SI EUR 66 375,30 66 375,30 0,00 Total SI SIT 1 241 956,08 0,00 1 241 956,08 Table of corrections  Budget item 05 07 01 07 MS Measure FY Reason for correction Type % Currency Amount Deductions already made Financial impact GB Financial audit  late payments 2005 Failure to meet payment deadlines one-off EUR 9 745 763,94 10 193 240,48 447 476,54 GB Financial audit  overshooting 2005 Overshooting of financial ceilings one-off EUR 70 017,95 70 017,95 0,00 Total GB EUR 9 815 781,89 10 263 258,43 447 476,54 HU Financial audit  late payments 2006 Failure to meet payment deadlines one-off EUR 43 174,16 43 174,16 0,00 HU Financial audit  overshooting 2005 Overshooting of financial ceilings one-off EUR 1 126 881,93 1 175 988,98 49 107,05 Total HU EUR 1 170 056,09 1 219 163,14 49 107,05